Citation Nr: 1034311	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-36 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for entrapment syndrome 
(overuse) right wrist.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1988 to August 1988 
and from October 2004 to December 2005, with additional reserve 
service. 
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 Regional Office (RO) in Indianapolis, 
Indiana rating decision, which denied the claim on appeal. 
 
The Board notes that, in his June 2008 notice of disagreement 
(NOD) and December 2008 substantive appeal, the Veteran also 
indicated that he disagreed with the May 2008 denial of his claim 
for service connection for a low back condition.  In a September 
2009 rating decision, the RO granted service connection for the 
Veteran's low back condition.  This decision was a complete grant 
of benefits with respect to this issue.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issue is not 
currently on appeal before the Board. 
 
The Veteran had a local hearing before an RO hearing officer in 
July 2009.  A transcript of that proceeding has been associated 
with the claims file.


FINDING OF FACT

There is clear and unmistakable evidence demonstrating that the 
Veteran's carpel tunnel syndrome existed prior to his entry into 
active military service; however, the evidence does not clearly 
and unmistakably show that the Veteran's pre-existing disability 
of the right extremity was not aggravated by military service.




CONCLUSION OF LAW

Entrapment syndrome of the right wrist was aggravated during his 
military service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In light of the 
favorable decision herein as to the issue on appeal, the Board 
finds that any deficiencies in notice were not prejudicial to the 
Veteran.  

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2009).  That an injury 
or disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2009).

For veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, including organic diseases of the nervous system 
(to include carpal tunnel syndrome), are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).    

In the absence of presumptive service connection, to establish a 
right to compensation for a present disability on a direct basis, 
a Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service."  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, 
there must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  The Veteran is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. 
App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  

However, where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides that 
"[a] preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, unless 
there is a specific finding that the increase in disability is 
due to the natural progress of the disease."  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2009).  For Veterans who 
served during a period of war or after December 31, 1946, clear 
and unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an increase 
in severity during service, and clear and unmistakable evidence 
includes medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress of 
the condition.  38 C.F.R. § 3.306(b) (2009).  Temporary or 
intermittent flare-ups of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless the 
underlying condition itself, as contrasted with mere symptoms, 
has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise aggravated by 
service.  38 C.F.R. § 3.306(b)(1). 
 
As noted above, the Veteran alleges his carpal tunnel syndrome of 
the right wrist was caused or aggravated by his second period of 
active military service, specifically the gripping of the 
steering wheel and repetitive motion of shifting gears while 
driving a fuel truck in Iraq.  

In this case, the Veteran's October 2004 activation examination 
included a report by the Veteran of a past diagnosis of carpal 
tunnel syndrome for which he had been prescribed Naproxen.  On 
examination, the examiner considered the Veteran's report of a 
past diagnosis of carpal tunnel syndrome, but noted that the 
Veteran reported no current problems relating to his carpal 
tunnel syndrome.  

Initially, the Board notes that the presumption of soundness on 
entrance cannot be overcome simply based on the representations 
of the Veteran during the entrance examination or thereafter.  
See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a 
veteran's self-report that he had previously suffered from 
"depression or excessive worry" prior to service was 
insufficient to rebut the presumption of soundness as was found 
in 38 U.S.C.A § 1111); see also Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  The Veteran has since stated that his wrist and hand 
problems prior to October 2004 occurred on one or two occasions.  
However, unlike the facts of Miller, in this case the Veteran was 
not merely reporting symptoms of carpal tunnel syndrome, but was 
also shown to be taking medication for that disability at the 
time.  In that regard, the Board notes that the Veteran is 
competent to report contemporaneous diagnoses made by a medical 
professional and to report the medication that he is currently 
taking.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Thus, in this case, there is both lay and medical evidence of 
carpal tunnel syndrome prior to military service that is 
documented on the Veteran's October 2004 activation examination.  
As such, the Board finds that the Veteran had a pre-existing 
disability noted on his entrance examination for his second 
period of active military service.  As such, he is not entitled 
to the presumption of soundness.

As set forth in VAOPGCPREC 3-2003, the Board must also determine 
if there is clear and unmistakable evidence that the disorder was 
not aggravated during service.  Based on the evidence discussed 
below, the Board concludes that there is not clear and 
unmistakable evidence that the carpal tunnel syndrome was not 
aggravated during his service.

During his deployment to Iraq and Kuwait subsequent to his 
October 2004 activation examination, the Veteran concedes that he 
did not seek medical attention for right wrist problems.  In 
December 2005, the Veteran completed a post-deployment health 
assessment.  At that time, the Veteran reported during the 
deployment he had experienced swollen, stiff, or painful joints, 
as well as numbness or tingling in the hands or feet.  However, 
the Veteran denied currently experiencing any of those symptoms.  
At that time, the Veteran reported that his health was very good.  
After reviewing the Veteran's reported symptoms and conducting a 
physical examination, the examiner noted that no referral was 
indicated for any reported symptoms.  Prior to his post-
deployment medical examination in December 2005, the Veteran 
reported that compared to his last medical assessment or physical 
examination his health was the same overall.  The Veteran 
reported seeking treatment for back problems during deployment, 
but denied suffering from any illness or injury while on active 
duty for which he did not seek medical attention.  He also denied 
any conditions that currently limited his ability to work in his 
primary military specialty.  

After service, in September 2006, a VA treatment record notes 
reports of numbness and tingling in the bilateral hands that had 
begun in 2004 and mostly in the 2nd, 3rd, and 4th fingers.  The 
Veteran reported that the numbness was aggravated by driving and 
relieved by wearing a wrist brace.  In October 2006, the Veteran 
reported breaking his right middle finger in an accident, but it 
was noted to have healed without complications.  In January 2007, 
based on the ordered EMG the Veteran was diagnosed with mild 
carpal tunnel syndrome of the right wrist.  Later in January 
2007, the Veteran reported that his symptoms involving his left 
hand had resolved, but that he still experienced problems with 
his right hand.  The Veteran stated that he had been wearing his 
wrist brace and that the EMG had shown evidence of carpal tunnel 
syndrome.  Later that month, the Veteran was referred to 
occupational therapy for exercises for carpal tunnel syndrome.  
The Veteran noted that he had been provided a brace previously, 
but that he rarely wore it.

In September 2007 the Veteran reported bilateral numbness and 
tingling in the hands, which the Veteran first noticed in 2004.  
The symptoms mostly involved the second, third, and fourth 
fingers and were aggravated by driving and relieved by wearing a 
wrist brace.  On examination, the Veteran had full range of 
motion of his joints.  Strength testing was 5 out of 5 in all 
extremities.  The Veteran had normal reflexes and sensation was 
grossly intact.  The examiner ordered an EMG for the reported 
numbness and tingling.

In April 2008, the Veteran was afforded a VA examination.  The 
examiner noted review of the claims file and medical records.  At 
that time, the Veteran reported symptom onset in 2003 that had 
been chronic and gradual.  For the past few years the Veteran 
noted numbness in his right hand, but no problems with his left 
hand.  In the past, the symptoms had worsened and the Veteran had 
experienced difficulty holding objects.  The Veteran stated that 
he started having problems in 2003 while driving a commercial 
truck.  During his deployment in Iraq, the Veteran reported 
driving a truck for the military approximately once a month.  
Prior civilian jobs had involved unloading trucks, driving a 
garbage truck and throwing trash in, and installing interior 
doors using hand tools.  The Veteran stated that the symptoms had 
remained relatively stable since 2003 and that he had problems 
three to four times per week for about 10 minutes each time.  The 
use of hand tools aggravated the symptoms.  He wore a splint at 
night, which helped.  The Veteran denied any associated pain.  
Based on the foregoing, the examiner noted that the condition had 
been stable since onset.  On examination, the Veteran had normal 
reflexes and no muscle atrophy, muscle tone, abnormal movements, 
or affect on any joint.  The examiner noted the January 2007 
nerve study showing mild carpal tunnel syndrome of the right 
wrist.  The examiner diagnosed the same and stated that it was 
most likely that the entrapment neuropathy was due to overuse 
syndrome from repetitive movements at the wrist.  He noted that 
the Veteran noted onset in 2003 when switching jobs from 
installing interior doors to driving a garbage truck.  The 
examiner stated that there may have been some contribution to the 
entrapment neuropathy from his service duties, but noted that 
most physical duties involving repetitive motion at the wrist 
were during civilian occupation work.  Given the foregoing, the 
examiner found that it would be speculative for him to opine as 
to how much of his repetitive wrist movements occurred in the 
military versus civilian life.

In February 2009, the Veteran reported occasional pain and loss 
of sensation in the first three fingers of his right hand.  The 
Veteran noted that he did not always wear his wrist splint.

Thus, the evidence of record shows that the Veteran reported one 
or two instances of wrist problems prior to his second period of 
active service beginning in October 2004.  In December 2005, 
post-deployment, the Veteran reported experiencing swollen, 
stiff, or painful joints, as well as numbness or tingling in the 
hands or feet during deployment, but without current symptoms.  
Then, by September 2006, the Veteran again was complaining of 
numbness in wrist and fingers.  Based on these reports, the 
Veteran was afforded diagnostic testing in January 2007 that 
established a diagnosis of carpal tunnel syndrome.  The Veteran 
was afforded a VA examination in April 2008 wherein the examiner 
stated that the Veteran's duties in service may have contributed 
to his entrapment syndrome.  The Board notes that such an 
opinion, indicating that service "may have" contributed to a 
disability may not be sufficient to place the evidence in 
relative equipoise under the normal preponderance of the evidence 
standard.  However, as discussed, in this case, the claim can 
only be denied for the preexisting disability if it is shown that 
the disability clearly and unmistakably was not aggravated by 
service.  It is clear from the VA opinion and the other evidence 
of record that such a high threshold is not met.

Given the Veteran's reports of only one or two instances of wrist 
or hand problems prior to service, his reports of problems during 
service and ongoing problems approximately nine (9) months after 
service, and the April 2008 VA examination report that stated the 
Veteran's in-service duties may have contributed to his current 
entrapment syndrome, the Board finds that there is not clear and 
unmistakable evidence that the carpal tunnel syndrome of the 
right wrist was not aggravated by his military service.

The Board does note that during the April 2008 VA examination the 
Veteran reported relatively stable right wrist and hand symptoms 
from 2003.  In addition, the April 2008 VA examiner stated that 
the vast majority of the Veteran's repetitive tasks that would 
have caused his entrapment syndrome were undertaken outside of 
his military service.  Nevertheless, the Board does not find that 
these findings, taken with the other evidence of record, 
constitute clear and unmistakable evidence that the carpal tunnel 
syndrome of the right wrist was not aggravated by his military 
service.

In summary, there is a competent and probative evidence of record 
that indicates both that the Veteran's right wrist and hand 
problems remained stable from 2003 and competent and probative 
evidence that it worsened from October 2004.  In addition, there 
is evidence that the majority of the Veteran's repetitive tasks 
that would have aggravated his right carpal tunnel syndrome were 
undertaken in his private employment, rather than during military 
service.  Nevertheless, the Board concludes that there is not 
clear and unmistakable evidence that the carpal tunnel syndrome 
of the right wrist was not aggravated by his military service.  
Therefore, the Board concludes service connection is warranted.




ORDER

Entitlement to service connection for entrapment syndrome 
(overuse) right wrist is granted.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


